Pinnet, J.
The instructions to the jury were sufficiently favorable to the defendant, and left the case for the determination of the jury in accordance with proper guides for •determining the value of the property taken. The court told the jury that speculative damages were not to be allowed, and in determining the value of the land they should not take into consideration what it might be worth at some remote and future time, when it might be used for some other purpose; that in determining the value of the land taken they were to be governed by the fair market value at •the time it was taken, for any purpose for which it might *225reasonably be used in the immediate future; that if the present value was enhanced “ by reason of its adaptability to some use to which it might be put in the near future, was so situated that it might be platted into city lots, and that its present value was thereby increased, such increase was a proper ground of assessment of damages;” that “the actual use to which it is put must also be considered with the sur-, rounding circumstances; that you are not to include remote or speculative values, but only the value of the land when taken, with reference to its availability for any purpose to which it might reasonably be put; ” that they “ should not take into consideration what it might be worth at some remote and future time, when it might be put on the market as lots, but you may consider its present value for such purposes.”
The only evidence as to the value of the land taken, tending to show what it would be worth in the “ immediate ” or “ near ” future, was that it would be worth more if platted into lots, which could have been readily and immediately accomplished,— at least without material delay,— than if kept as acreage property. The language “immediate or near future ” had reference to this aspect of the case, and cannot, we think, under the circumstances, be regarded as erroneous or misleading. It referred to present advantage or adaptability of the property, which might be realized with but trifling expense, and without material delay. The instructions were in substantial conformity to the law as held in Washburn v. M. & L. W. R. Co. 59 Wis. 378; Driver v. W. U. R. Co. 32 Wis. 569, and Esch v. C., M. & St. P. R. Co. 72 Wis. 232. The instructions given embraced, in substance, all that was contained in the instructions refused that was applicable to the case, and the refusal to give them as asked was not error. The evidence fully sustains the finding of the jury, and the motion for a new trial was properly denied.-
*226It follows from these views that the judgment of the circuit court must be affirmed.
By the Court.— The judgment of the circuit court is affirmed.